Exhibit 99.2 News Release FOR IMMEDIATE RELEASE JUNE 13, 2011 CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 OPERATIONAL UPDATE AND FINANCIAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, JUNE 16, 2011 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2011 second quarter operational update and financial results to be released after the close of trading on the New York Stock Exchange on Thursday, July 28, 2011. The company has also scheduled a conference call to discuss the release for Friday, July 29, 2011 at 9:00 am EDT.The telephone number to access the conference call is 913-312-0417 or toll-free 888-599-8685.The passcode for the call is 5165869.We encourage those who would like to participate in the call to place calls between 8:50 and 9:00 am EDT. For those unable to participate in the conference call, a replay will be available for audio playback at 1:00 pm EDT on Friday, July 29, 2011 and will run through midnight Friday, August 12, 2011.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 5165869. The conference call will also be webcast live on Chesapeake’s website at www.chk.com in the “Events” subsection of the “Investors” section of the company’s website.The webcast of the conference will be available on the company’s website for one year. Chesapeake Energy Corporation is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Haynesville, Bossier, Marcellus and Pearsall natural gas shale plays and in the Granite Wash, Cleveland, Tonkawa, Mississippian, Bone Spring, Avalon, Wolfcamp, Wolfberry, Eagle Ford, Niobrara, Three Forks/Bakken and Utica unconventional liquids plays.The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets.Chesapeake’s stock is listed on the New York Stock Exchange under the symbol CHK.Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and press releases. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
